DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION UNDER 35 USC § 112(f)


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, as being indefinite for failing to disclose the specific structure to support the claimed means.
Claims 25, and 28 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder "means” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
With reference to MPEP 2181 Ninth Edition (March 2014) MPEP 2181 A states "The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for" Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886-87; Mas-Hamilton Group v. LaGard, Inc., 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25, and 27  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see paragraphs 410-413

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary ExaminationGuidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9,2011 ). 


Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 4-9, 12-17, 20-25, and 27-30  are rejected under 35 U.S.C.102(a)(2) as being anticipated by Patney et al., US 2017/026046 A1.	


 associate a first image portion with a focus area of an image based on eye- tracking information; (Patney, [0103], “Eye saccades are rapid eye movements that change the point of fixation such that the brain can resolve different parts of a scene using the fovea. In other words, a viewer's eye will rapidly move from one point of the scene to another as the viewer processes the different objects in the scene.”)
cause the first image portion to be rendered at a first rate; cause a second image portion to be rendered at a second rate, wherein the second image portion is a region outside of the first image portion, and wherein the second rate is different from the first rate; ( Patney, [0100], “The CPS shader 910 is utilized to generate an image with variable shading rates across the image, where the shading rate for a particular region (i.e., pixel or pixel tile) is based on the angular distance of the region to a fixation point. The shading rate may be calculated for each region based on a mapping of distance to FOV angle, which is itself dependent on the distance of the viewer to the display.”, and [0104])
associate a third image portion with a relocation of the focus area of the image based on a change in the eye-tracking information; ( Patney, ¶104, “As pixel tiles move even further into the periphery of the image, the shading rate may be changed to one color sample per 4.times.4 pixel tile, which is assigned a value of 0.25.”), and 
cause an adjustment to a size of the focus area.  (Patney, [0087], “The FOV increases as the size of the display increases or as the viewer gets closer to the display and, therefore, the rate of change in the rendering quality as the pixels move from the fixation point to the periphery can be adjusted accordingly.”)

4. 	As per claim 4, Patney  discloses The at least one non-transitory computer readable storage medium of claim 1, wherein the first rate is higher than the second rate. (Patney, [0104] )

5. 	As per claim 5, The at least one non-transitory computer readable storage medium of claim 1, comprising further instructions, execution of which by the graphics apparatus causes the graphics apparatus to cause the third image portion to be rendered at the first rate.  ( Patney, [0100], “The CPS shader 910 is utilized to generate an image with variable shading rates across the image, where the shading rate for a particular region (i.e., pixel or pixel tile) is based on the angular distance of the region to a fixation point. The shading rate may be calculated for each region based on a mapping of distance to FOV angle, which is itself dependent on the distance of the viewer to the display.”)

6. 	As per claim 6, Patney  discloses: The at least one non-transitory computer readable storage medium of claim 1, wherein the adjustment to the size of the focus area results in an increase in the size of the focus area. (Patney, [0087], “The FOV increases as the size of the display increases or as the viewer gets closer to the display and, therefore, the rate of change in the rendering quality as the pixels move from the fixation point to the periphery can be adjusted accordingly.”)

7. 	As per claim 7, Patney  discloses: The at least one non-transitory computer readable storage medium of claim 1, wherein the size of the focus area is to be adjusted based on a workload of the graphics apparatus.  (Patney, [0087], “The FOV increases as the size of the display increases or as the viewer gets closer to the display and, therefore, the rate of change in the rendering quality as the pixels move from the fixation point to the periphery can be adjusted accordingly.”)

8. 	As per claim 8, Patney  discloses: he at least one non-transitory computer readable storage medium of claim 1, wherein the size of the focus area is to be adjusted based on scene content.(Patney, [0107], “The 3D scene may comprise a plurality of geometric primitives associated with a 3D model. At step 1004, the geometric primitives are processed by a graphics processing pipeline to generate visibility information for a plurality of pixel tiles in the image. Visibility information may be generated at a fixed rendering rate of N samples per pixel in a T.sub.x.times.T.sub.y sized pixel tile.”)

9.	Claim 9, which is similar in scope to claim 1, thus rejected under the same rationale. Furthermore, claim 9 discloses:
a cache memory; and logic communicatively coupled to the cache memory, the logic implemented at least partly in one or more of configurable hardware logic or fixed-functionality hardware logic (Patney, Figures 2-10, and [0031]; 
associate a first image portion with a focus area of an image based on eye- tracking information; (Patney, Figure 1)

10.	Claims 17, and 25 which are similar in scope to claim 1, thus rejected under the same rationale.

11.	Claims, 12-16, 20-24, and 27-30  which are similar in scope respectively to claims 4-8, are thus rejected under the same rationale.

Claim Rejections - 35 USC § 103

12.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 2, 3, 10, 11, 18, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al., US 2017/0263046 A1, and further in view of Brownell, US 2012/0016349 A1.

15. 	As per claim 2, Patney  discloses: The at least one non-transitory computer readable storage medium of claim 1 (See rejection of claim1 above.) 

16.	Brownell discloses:  before adjustment, the focus area is a first shape, and after adjustment, the focus area is a second shape, and wherein the first shape is one of a circular shape or an elliptical shape.  (Brownell, [0010], “Spherical aberration and coma are similar to one another in that they both arise from a failure to image or focus optical ray traces onto the same point. Spherical aberration relates to a distortion that can be characterized as radial in nature, with some radial directions being stretched while other radial directions are shrunk, converting thereby, an ideally circular spot into an elliptical spot.”)

17.	Brownell is analogous art with respect to Patney   because they are from the same field of endeavor.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of before adjustment, the focus area is a first shape, and after adjustment, the focus area is a second shape, and wherein the first shape is one of a circular shape or an elliptical shape as taught by Brownell into the teaching of Patney.  The suggestion for doing so would increase the resolution.  Therefore, it would have been obvious to combine Brownell with Patney . 	

“Spherical aberration and coma are similar to one another in that they both arise from a failure to image or focus optical ray traces onto the same point. Spherical aberration relates to a distortion that can be characterized as radial in nature, with some radial directions being stretched while other radial directions are shrunk, converting thereby, an ideally circular spot into an elliptical spot.”)

19.	Claims 10, 11, 18, 19, and 26 which are similar in scope respectively to claims 2, and 3, are thus rejected under the same rationale.


Conclusion 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619